COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
                                           NO.
2-08-409-CV
 
 
IN THE INTEREST OF
L.S.H., A CHILD
 
 
                                                   ----------
 
             FROM THE 231ST
DISTRICT COURT OF TARRANT COUNTY
 
                                                  ------------
 
                   MEMORANDUM OPINION[1]
AND JUDGMENT
 
                                                  ------------
 
On October 22, 2008 and November 6, 2008, we
notified appellant, in accordance with rule of appellate procedure 42.3(c),
that we would dismiss this appeal unless the $175 filing fee was paid.  See Tex. R. App. P. 42.3(c).  Appellant has not paid the $175 filing
fee.  See Tex. R. App. P. 5,
12.1(b).




Because appellant has failed to comply with a
requirement of the rules of appellate procedure and the Texas Supreme Court=s order
of August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs of this appeal, for
which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER CURIAM
 
PANEL:  HOLMAN, GARDNER, and
WALKER, JJ.
 
DELIVERED:  November 26, 2008




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of Tex., Order
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).